Rao, Judge:
When the appeals for reappraisement listed above were called for trial on April 19, 1961, counsel for defendant moved for their dismissal for lack of prosecution.
The records of the court reveal that said cases first appeared on the calendar on September 2, 1958, at San Francisco, the port of entry. Upon request of counsel for plaintiff, numerous continuances thereof were granted, and the actions were transferred to New York for trial. Notwithstanding that, on October 18, 1960, said cases were marked “continued for final disposition,” counsel for plaintiff failed to proceed to trial.
The motion to dismiss for want of prosecution is, therefore, granted.
Judgment will be entered accordingly.